13 Mich. App. 175 (1968)
163 N.W.2d 803
PEOPLE
v.
PAUL.
Docket No. 4,625.
Michigan Court of Appeals.
Decided August 30, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Walter Gibbs, Assistant Prosecuting Attorney, for the people.
Gerald F. Wigle, for defendant.
PER CURIAM:
This case is submitted on the people's motions to dismiss and to affirm. Donald M. Paul was convicted, on plea of guilty, of the crime of breaking and entering an occupied dwelling with intent to commit a rape therein in violation of CL 1948, § 750.110, as amended by PA 1964, No 133 (Stat Ann 1968 Cum Supp § 28.305), and on July 13, 1967, he was sentenced to 7 to 15 years in prison.
The case presents 2 questions, first, whether the guilty plea was made freely, understandingly, and voluntarily by defendant.[*] Second, whether the disclosure by defendant during the taking of the plea that he had been drinking at the time of the offense negated the specific intent required to establish the crime to which defendant pleaded guilty.
A review of defendant's brief, the motions to dismiss and to affirm, and the transcript of the *177 plea examination discloses that the plea of guilty was made freely, understandingly, and voluntarily by defendant. The transcript further shows that although defendant had been drinking, he was not so intoxicated as to negative the existence of the specific intent to commit rape, and defendant did by his plea affirm the existence of such intent. The prosecution is under no obligation to prove anything during the examination by the court of one seeking to plead guilty.
"The direct questioning of a defendant by the trial judge on plea of guilty is required by the rule for the purpose of establishing the crime and the participation therein of the person pleading guilty." People v. Barrows (1959), 358 Mich 267, 272.
This was done, and done well, in this case.
"In conclusion, we cite again the court rule and statute cited in People v. Winegar (1968), 380 Mich 719; GCR 1963, 529.1; and CL 1948, § 769.26 (Stat Ann 1954 Rev § 28.1096). The import of both the rule and the statute is that on review courts should be concerned with substance, not with form; that the fundamental inquiry is whether there has been a miscarriage of justice." People v. Dunn (1968), 380 Mich 693, 701.
This record does not disclose a miscarriage of justice.
Motion to affirm is granted and the motion to dismiss is denied as moot.
QUINN, P.J., and FITZGERALD and McGREGOR, JJ., concurred.
NOTES
[*]  GCR 1963, 785.3(2).